       Case 3:20-cv-03676-MAF Document 22 Filed 12/01/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

SHANE BLISS,

      Plaintiff,

vs.                                        Case No. 3:20cv3676-MCR/MAF

ANDREW SAUL,
Commissioner of Social
Security,

     Defendant.
________________________/

                   MEMORANDUM OPINION AND ORDER

      This action was initiated under the Social Security Act to obtain judicial

review of Defendant=s final decision denying Plaintiff=s claim for disability

benefits.   ECF No. 1.    Defendant filed a motion to remand pursuant to

sentence four of 42 U.S.C. ' 405(g). ECF No. 21. Defendant has certified

that Plaintiff has no objection to this motion. Id. at 1.

      Sentence four of section 405(g) states that A[t]he court shall have

power to enter, upon the pleadings and transcript of the record, a judgment

affirming, modifying, or reversing the decision of the Commissioner of Social

Security, with or without remanding the cause for a rehearing.@ 42 U.S.C. '

405(g). The Deputy Commissioner states that remand is appropriate to

enable an Administrative Law Judge to “further evaluate whether medical

Case No. 3:20cv3676-MAF
       Case 3:20-cv-03676-MAF Document 22 Filed 12/01/20 Page 2 of 2



improvement occurred in accordance with 20 C.F.R. § 404.1594.” ECF No.

21 at 1. Based upon the foregoing, this court concludes that good cause

has been shown for remand.

     Accordingly, it is ORDERED:

     1. Defendant=s motion to remand, ECF No. 21, is GRANTED, and the

Commissioner=s decision denying benefits be REVERSED.

     2.   This case is REMANDED to the Commissioner pursuant to

sentence four of 42 U.S.C. ' 405(g).

     3.   Defendant shall conduct proceedings in accordance with this

Memorandum Opinion and Order.

     4. The clerk shall enter final judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure.

     5. The clerk shall administratively close this file.

DONE AND ORDERED on December 1, 2020.

                             S/ MARTIN A. FITZPATRICK
                             MARTIN A. FITZPATRICK
                             UNITED STATES MAGISTRATE JUDGE




Case No. 3:20cv3676-MAF
